16‐917 
     Pryor v. Comm’r of Soc. Sec. 
                                                                                                       
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007  IS 
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
     32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
     ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE 
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
     NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.  
      
 1                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in 
 3   the City of New York, on the 8th day of May, two thousand seventeen. 
 4    
 5            PRESENT:   
 6                            JOHN M. WALKER, JR., 
 7                            GERARD E. LYNCH, 
 8                            RAYMOND J. LOHIER, JR., 
 9                            Circuit Judges.  
10             _____________________________________ 
11              
12             RONALD J. PRYOR, 
13              
14                             Plaintiff‐Appellant, 
15              
16                       v.                                             No. 16‐917 
17              
18             COMMISSIONER OF SOCIAL 
19             SECURITY, 
20              
21                             Defendant‐Appellee. 
22             _____________________________________ 
 1          
 2          
 3         FOR APPELLANT:               RONALD J. PRYOR, pro se, New York, NY. 
 4            
 5         FOR APPELLEE:                CANDACE SCOTT APPLETON (Varuni Nelson, 
 6                                      Arthur Swerdloff, on the brief), Assistant United 
 7                                      States Attorneys, for Bridget M. Rohde, Acting 
 8                                      United States Attorney, Eastern District of New 
 9                                      York, Brooklyn, NY. 
10    
11         Appeal from a judgment of the United States District Court for the Eastern 

12   District of New York (Margo K. Brodie, Judge). 

13         UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND 

14   DECREED that the judgment of the District Court is AFFIRMED.  

15         Ronald J. Pryor, proceeding pro se, appeals from a judgment of the District 

16   Court (Brodie, J.) in favor of the Commissioner of Social Security.  Pryor seeks 

17   review of the Commissioner’s determination that Pryor made $15,922.54 in 

18   unreported earnings in 2008.  We assume the parties’ familiarity with the facts 

19   and record of the prior proceedings, to which we refer only as necessary to 

20   explain our decision to affirm. 

21         We review de novo the District Court’s judgment on the pleadings, and 

22   examine the entire administrative record to determine whether substantial 



                                                 2
 1   evidence supports the Commissioner’s determination and whether the 

 2   Commissioner applied the correct legal standard.  Zabala v. Astrue, 595 F.3d 402, 

 3   408 (2d Cir. 2010).  For substantially the reasons stated by the District Court, we 

 4   conclude that the Commissioner’s determination was supported by substantial 

 5   evidence.  In a hearing before the Administrative Law Judge (“ALJ”), Pryor 

 6   failed to credibly rebut the evidence offered by the Commissioner that 

 7   documented his employment and earnings in 2008.  The new evidence Pryor 

 8   submitted to the Appeals Council “does not contradict the ALJ’s finding.”  Perez 

 9   v. Chater, 77 F.3d 41, 47 (2d Cir. 1996).  And the evidence submitted for the first 

10   time to the District Court and to this Court is either not material or duplicative of 

11   evidence already in the record.  Remand is therefore not warranted.  See 42 

12   U.S.C. § 405(g); Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004).  Because a 

13   reasonable factfinder could find that Pryor earned $15,922.54 in wages in 2008 

14   and would not “have to conclude otherwise,” we accept the Commissioner’s 

15   determination.  Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012) 

16   (quotation marks omitted). 

17          



                                               3
1         We have considered Pryor’s remaining arguments and conclude that they 

2   are without merit.  For the foregoing reasons, the judgment of the District Court 

3   is AFFIRMED. 

4                                         FOR THE COURT:  
5                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                            4